               Case 4:19-cv-04980-PJH Document 204 Filed 04/06/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
 1
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
     __________________________________________
 3                                                             )
     LA CLINICA DE LA RAZA, et al.,                            )             Case No. 4:19-cv-04980-PJH
 4
                                                               )
 5           Plaintiffs,                                       )
                                                               )
 6                    v.                                       )              [PROPOSED] ORDER AS
 7                                                             )              MODIFIED BY THE
     JOSEPH R. BIDEN, et al.                                   )              COURT
 8                                                             )
             Defendants.                                       )
 9                                                             )
10
                                             [PROPOSED] ORDER
11
             The parties Joint Motion to Hold Plaintiffs’ Motion for Summary Judgment (ECF No. 199)
12
13   in Abeyance is GRANTED. Defendants shall promptly notify the Court of any activity that

14   changes the status of the Public Charge Rule, and should there be any development resulting in
15   the Public Charge Rule going back into effect, Defendants’ deadline for responding to Plaintiffs’
16
     summary judgment motion shall be for thirty (30) days after the Public Charge Rule has
17
     again gone into effect. This abeyance shall serve as termination of the motion for administrative
18
19   purposes only.                                                        ISTRIC
                                                                      TES D      TC
                                                                    TA
20
                                                                                          O
                                                               S




                                                                                           U
                                                             ED




                                                                                            RT




             IT IS SO ORDERED.                                                          D
                                                                                  RDERE
                                                         UNIT




21                                                                         OO
                                                                   IT IS S
             Dated: April 6, 2021
                                                                                                  R NIA




22                                                     _______________________________
                                                       United States District    amilton
                                                                                HJudge
                                                                      hyllis J.
                                                          NO




23                                                                  Judge P
                                                                                                  FO
                                                             RT




                                                                                              LI




24                                                                 ER
                                                              H




                                                                                          A




                                                                        N                     C
                                                                                          F
                                                                            D IS T IC T O
25                                                                                R

26
27
28

                                                         3
     La Clinica de La Raza v. Biden, No. 19-4980-PJH
